DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species as follow:
 Species 1, figure 1A;
Species 2, figure 1B;
Species 3, figure 2;
Species 4, figure 3A;
Species 5 figure 3B;
Species 6, figure 3C;
Species 7, figure 4A;
Species 8, figure 4B;
Species 9, figure 4C;
Species 10, figure 4D;
Species 11, figure 5A;
Species 12, figure 5B;
Species 13, figure 5C;
Species 14, figure 6A;

Species 16, figure 7A;
Species 17, figure 7B;
Species 18, figure 8; 
Species 19, figure 9; 
Species 20, figure 10; and
Species 21, figure 11. The species are independent or distinct because there are multiple patently distinct embodiments of an invention claimed; here are some distinct embodiments, one embodiment corresponding to claims 1 and 2 is about a selector for selecting a stereoscopic three-dimensional display mode for a display, another embodiment corresponding to claims 1 and 3 shows a selector for selecting an unidirectional parallax display mode for a display,  another embodiment corresponding to claims 1 and 4 is about a selector for selecting an full parallax display mode for a display, another embodiment corresponding to claims 1 and 7 shows a selector for selecting a 2D display mode for a display, another embodiment corresponding to claims 1, 8, and 9 is about a multiview system includes a multiview display, a selector, and an orientation sensor that comprises a gyroscope and/or accelerometer, and another embodiment corresponding to claim 12 is about a multiview display comprises a light guide, an array of multibeam elements, an array of light valves, and a lightfield selector; these embodiments show a serious burden to examine all of them. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
a stereoscopic display mode; Species 8, Figure 4B illustrates a graphical representation of an arrangement of views of a multiview display corresponding to a unidirectional parallax display mode; Species 8, Figure 4C, illustrates a graphical representation of an arrangement of views of a multiview display corresponding to a unidirectional parallax display mode; and Species 7, Figure 4D, illustrates a graphical representation of an arrangement of views of a multiview display corresponding to a full parallax display mode.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Examiner’s Notes
Ijerman et al. (US 20080211977 A1) discloses a display system comprises a multiview display device for displaying images a single view and nine views for 2D data and 3D data ([0065]).
Verburgh et al. (US 20080309756 A1), Nam et al. (US 20100091354 A19), Song et al. (US 20150116612 A1) disclose a selection mode (3D or 2D) to control a display by adjusting a display panel and light source of a multiview display.
References US 20140292732 A1, US 20120069902 A1, and US 20070019067 A1 disclose a parallax barrier including barriers having a large number of banded slits or a lenticular lens in which cylindrical lenses unidirectionally having a lens effect are arranged.
US 20180352254 A1 discloses a super multi-view (SMV) full parallax light field display (LFD) system, US 20180011332 A1 discloses autostereoscopic 3D displays, more specifically to 
US 20200371378 A1 discloses a multiview display comprises one or more sensors may be one or more of a gyroscope, an accelerometer, a hall effect sensor, a magnetometer, an orientation sensor, a proximity sensor, a temperature sensor, a time sensor; a geolocation sensor; an altimeter, a light sensor, a touch sensor, a magnetometer, a barometer, a gesture sensor, a biometric sensor, and/or a humidity sensor.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425